
	
		I
		111th CONGRESS
		2d Session
		H. R. 5199
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2010
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize the Board of Governors of the Federal
		  Reserve System to promulgate regulations regarding interchange transaction fees
		  and to amend the Truth in Lending Act to prohibit certain restrictions put in
		  place by credit card networks.
	
	
		1.Short titleThis Act may be cited as the
			 Electronic Check Parity Act of 2010.
		2.Regulatory
			 authority of the Board of Governors of the Federal Reserve System for
			 electronic debit transactions
			(a)FindingThe Congress finds that electronic debit
			 transactions serve as a functional replacement for check transactions.
			(b)Rulemaking
				(1)In
			 generalThe Board shall have authority to promulgate rules
			 regarding any interchange transaction fee that is charged with respect to an
			 electronic debit transaction.
				(2)ConsiderationsRules
			 promulgated by the Board pursuant to paragraph (1) shall be based on—
					(A)historic policies
			 implemented by the Board that have ensured that checks clear at par; and
					(B)the Congressional
			 finding under subsection (a) that electronic debit transactions serve as a
			 functional replacement for check transactions.
					(c)ExemptionsThe
			 Board may exempt financial institutions, including those regulated by the
			 National Credit Union Administration, that, together with affiliates, have
			 assets of less than $1,000,000,000 from the rules promulgated by the Board
			 pursuant to subsection (b).
			(d)DefinitionsFor
			 purposes of this section:
				(1)BoardThe
			 term Board means the Board of Governors of the Federal Reserve
			 System.
				(2)Electronic debit
			 transactionThe term electronic debit transaction
			 means a transaction in which a person uses a debit card or other device that
			 has been approved for use in a payment card network to debit an account for the
			 purpose of transferring money between accounts or obtaining goods or
			 services.
				(3)Interchange
			 transaction feeThe term interchange transaction
			 fee means any fee established, charged, or received by an issuer or a
			 payment card network on a per-transaction basis that has been established for
			 the purpose of compensating the issuer or payment card network for its role in
			 authorizing, clearing, settling, or otherwise processing an electronic debit
			 transaction.
				(4)IssuerThe
			 term issuer means a financial institution that issues cards or
			 other devices that have been approved for use in a payment card network.
				(5)Payment card
			 networkThe term payment card network means an
			 entity that directly, or through licensed members, processors, or agents,
			 provides the proprietary services, infrastructure and software that route
			 information and data to conduct transaction authorization, clearance and
			 settlement, and that a person is required to access in order to accept a
			 specific brand of credit card, debit card, prepaid card or similar device as a
			 form of payment.
				3.Limitation on
			 credit card network restrictions
			(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by adding at the end
			 the following new section:
				
					140B.Limitation on
				credit card network restrictions.
						(a)In
				generalA credit card network
				may not, directly or through any agent, processor, or licensed member of the
				network, by contract or otherwise, inhibit the ability of any person—
							(1)to set a minimum
				or maximum dollar value for such person’s acceptance of any form of payment;
				or
							(2)to offer a
				discount, benefit, or anything else of value to customers in order to create an
				incentive for customers to pay such person using a form of payment that carries
				lower transaction fees or costs for such person.
							(b)Credit card
				network definedFor purposes of this section, the term
				credit card network means an entity that directly, or through
				licensed members, processors, or agents, provides the proprietary services,
				infrastructure, and software that route information and data to facilitate
				transaction authorization, clearance, and settlement that a person must access
				in order to accept a specific brand of general-purpose credit card as payment
				for goods or services.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for chapter 2 of the Truth in Lending Act is amended by inserting
			 after the item relating to section 140A the following new item:
				
					
						140B. Limitation on credit card network
				restrictions
					
					.
			
